Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

RICHARD COMEAU MARTEL, CHARLENE           *     Civil Action No.
COMEAUX KENNEDY, SUSIE COMEAUX            *
HEROMAN, PATRICE COMEAUX ELLIS,           *
ROBERT COMEAUX JR., LISA COMEAUX,         *     JUDGE
LAURA COMEAUX, DOUGLAS COMEAUX,           *
and NICOLE COMEAUX,                       *
                                          *     MAGISTRATE JUDGE
      Plaintiffs,                         *
                                          *
vs.                                       *
                                          *
B. RILEY WEALTH MANAGEMENT, INC.,         *
                                          *
      Defendant.                          *
******************************************************************************


                                   NOTICE OF REMOVAL


       Defendant B. Riley Wealth Management, Inc. (“B. Riley”), by and through undersigned

counsel, hereby provides notice pursuant to 28 U.S.C. § 1446 of the removal of the above-

captioned case from the Fifteenth Judicial District Court, Parish of Lafayette, State of Louisiana

to the United States District Court for the Western District of Louisiana. The grounds for removal

are as follows:

       1.         Plaintiffs Richard Comeau Martel, Charlene Comeaux Kennedy, Susie Comeaux

Heroman, Patrice Comeaux Ellis, Robert Comeaux Jr., Lisa Comeaux, Laura Comeaux, Douglas

Comeaux, and Nicole Comeaux (collectively “Plaintiffs”) commenced this action by filing a

Petition for Damages (“Petition”) on November 25, 2020 in the Fifteenth Judicial District Court,

Parish of Lafayette, State of Louisiana and the Petition was docketed as Case No. C-20205899 A.
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 2 of 7 PageID #: 2




         2.     B. Riley was served with Summons and a copy of the Petition on December 22,

2020.1

         3.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal must be filed within thirty

(30) days of service of the complaint and summons upon the defendant. Since B. Riley was served

on December 22, 2020, removal is timely.

         4.     On January 4, 2021, counsel for Plaintiffs, Todd E. Gaudin, consented to extending

B. Riley’s time to respond to the Petition until January 15, 2021. Therefore, the time for B. Riley

to answer or otherwise plead with respect to the Petition has not yet expired.

         5.     Concurrent with the filing of this Notice, B. Riley is serving this Notice on

Plaintiffs’ counsel and filing a copy of the Notice with the Clerk of the Fifteenth Judicial District

Court, Parish of Lafayette, State of Louisiana.2

         6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the United

States District Court for the Western District of Tennessee is the federal district court embracing

the Fifteenth Judicial District Court, Parish of Lafayette, State of Louisiana., where this action was

originally filed.

         7.     By filing this Notice of Removal in this matter, B. Riley does not waive its right to

object to service of process, the sufficiency of process, or personal jurisdiction, and B. Riley

specifically reserves the right to assert any defense and/or objections to which it may be entitled.

         8.     As shown below, this case is removable to federal court based on diversity

jurisdiction under 28 U.S.C. § 1332.




1
  A copy of the state court pleadings are attached hereto as Exhibit “1,” in globo; Certificate of
Counsel attesting to said record is attached hereto as Exhibit “2;” and the List of Parties and
Counsel is attached hereto as Exhibit “4.”
2
  The Notice of Filing of Notice of Removal is attached hereto as Exhibit “5.”
                                                   2
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 3 of 7 PageID #: 3




                                   DIVERSITY JURISDICTION

       9.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Diversity jurisdiction exists where (1) the suit is between citizens of different states, and (2) the

amount in controversy exceeds $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332;

Weaver v. Metropolitan Life Ins. Co., 939 F.3d 618, 623 (5th Cir. 2019).

       10.       Diversity jurisdiction under 28 U.S.C. § 1332 requires “complete diversity,” which

means that “all persons on one side of the controversy [must] be citizens of different states than

all persons on the other side.” MidCap Media Finance, L.L.C. v. Pathway Data, Inc., 929 F.3d

310, 313 (5th Cir. 2019) (quoting Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th

Cir. 1988)).

       11.       For purposes of diversity jurisdiction under 28 U.S.C. § 1332, a corporation is a

citizen of the state in which it was incorporated and the state where its principal place of business

is located. Tewari De-Ox Systs., Inc. v. Mountain States/Rosen, Ltd. Liability Corp., 757 F.3d 481,

483 (5th Cir. 2014) (citing 28 U.S.C. § 1332(c)(1)).

       12.       As alleged in the Petition, Plaintiff Richard Comeau Martel is domiciled in the State

of Nevada. Petition, at p.1.

       13.       As alleged in the Petition, the remaining Plaintiffs are all domiciled in the State of

Louisiana. Id.

       14.       B. Riley is a Tennessee corporation with its principal place of business in Memphis,

Shelby County, Tennessee. Thus, B. Riley is a citizen of the State of Tennessee.

       15.       For these reasons, complete diversity exists between Plaintiffs and B. Riley.

                                 AMOUNT IN CONTROVERSY

       16.       The amount in controversy requirement of 28 U.S.C. § 1332—more than

$75,000.00 exclusive of interests and costs—is also satisfied.

                                                   3
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 4 of 7 PageID #: 4




       17.     The Petition does not allege on its face the amount in controversy. However, when

a complaint is silent as to the amount in controversy, “a defendant’s notice of removal need include

only a plausible allegation that the amount in controversy exceeds the jurisdictional threshold” of

28 U.S.C. § 1446(a). Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).

       18.     In this case, the amount in controversy greatly exceeds the jurisdictional threshold

of $75,000.00. See Declaration of Charlotte Wallace (“Wallace Dec.”), attached hereto as Exhibit

3.

       19.     The Petition requests relief in the form of a judgment “against [B. Riley], which

redeems and/or compensates [Plaintiffs] in full for [B. Riley’s] fault that lead Marguerite Lormand

Levy’s conversion of funds.” Petition, at p. 3.

       20.     There are two B. Riley (f/ka Wunderlich Securities, Inc.) brokerage accounts at

issue in the Petition. Petition, at ¶ 4. The first brokerage account at issue was opened and

maintained by Marie Comeaux and Marguerite Lormand Levy as joint tenants with right of

survivorship. Id., at ¶¶ 3-4. The second brokerage account at issue was opened and maintained

by Marie Jeanne Comeaux Dimauro and Marguerite Lormand Levy as joint tenants with the right

of survivorship. Id.

       21.     Plaintiffs claim that the portfolio assets for the first brokerage account should have

been placed into Marie Comeaux’s probate estate at the time of her death. Petition, at ¶¶ 7 and 12.

Plaintiffs further claim that the portfolio assets for the second brokerage account should have been

placed into Marie Jeanne Comeaux Dimauro’s probate estate at the time of her death. Id.

       22.     As of October 31, 2006, the same month Marie Comeaux passed away, the B. Riley

account associated with her had a net portfolio value of $544,130.86. Wallace Dec., at ¶ 7.




                                                  4
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 5 of 7 PageID #: 5




          23.   As of July 31, 2014, the same month Marie Jeanne Comeaux Dimauro passed away,

the B. Riley account associated with her had a net portfolio value of $611,083.13. Wallace Dec.,

at ¶ 9.

          24.   The Petition seeks “full” compensation for the amounts claimed by Plaintiffs to

belong in the probate estates of Marie Comeaux and Marie Jeanne Comeaux Dimauro. Petition,

at p. 3. To that end, the amount in controversy clearly exceeds the threshold sum of $75,000.00.

          25.   Accordingly, the requirements of diversity jurisdiction under 28 U.S.C. § 1332 are

satisfied, and this case is removable by B. Riley.

          WHEREFORE, Notice is given that this action is removed from the Fifteenth Judicial

District Court, Parish of Lafayette, State of Louisiana to the United States District Court for the

Western District of Louisiana.

          DATED: January 15, 2021.


                                                     Respectfully submitted,

                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, PC

                                                     s/ Christopher M. Vitenas
                                                     Gregory E. Bodin, T.A., LBRN 18802
                                                     Christopher M. Vitenas, LBRN 36717
                                                     Chase North Tower
                                                     450 Laurel Street, 21st Floor
                                                     Baton Rouge, Louisiana 70801
                                                     Telephone:     225.381.7000
                                                     Fax:           225.343.3612

                                                            –AND–

                                                     Mark D. Griffin (pro hac vice forthcoming)
                                                     Pete A. Brunson (pro hac vice forthcoming)
                                                     First Horizon Building
                                                     165 Madison Avenue, Suite 2000
                                                     Memphis, Tennessee 38103

                                                 5
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 6 of 7 PageID #: 6




                                         Telephone:   901.526.2000
                                         Fax:         901.577.2303
                                         mgriffin@bakerdonelson.com
                                         pbrunson@bakerdonelson.com

                                         Attorneys for Defendant B. Riley Wealth
                                         Management, Inc.




                                     6
Case 6:21-cv-00110-RRS-PJH Document 1 Filed 01/15/21 Page 7 of 7 PageID #: 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, a true and exact copy of the foregoing was served
upon the following by electronic mail:

 Todd E. Gaudin
 ON POINT LEGAL, LLC
 10630 N. Oak Hills Pkwy
 Baton Rouge, Louisiana 70810
 225.412.8048
 todd@myonpointlegal.com



                                                     s/     Christopher M. Vitenas




                                                7
